Citation Nr: 1700384	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-00 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right testicle disability, to include epididymitis and orchitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1981 to July 1986 in the United States Air Force.  
This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes as a preliminary matter that the Veteran underwent surgery in service for injuries to the groin and testicles.  A January 1982 treatment note shows the Veteran sustained trauma to the groin and underwent a left orchiopexy that revealed a partial infarction of the left testicle.  The left testicle was partially viable and was returned to the scrotum.  A right orchiopexy was also performed at this time.  

Between 1982 and 1983, the Veteran underwent removal of the left testicle due to torsion.  See Report of Medical History dated June 1986.  The Board has reviewed the service treatment records and has not been able to locate the operative report from the Veteran's left testicle removal or his hospitalization at Landstuhl Army Hospital.  See Standard Form 507 dated June 1986.  On remand, the AOJ must attempt to obtain any additional service treatment records pertaining to the Veteran's treatment for injuries to the groin and testicles from Landstuhl Army Hospital.

The Board notes that while the Veteran complained of right testicle pain in December 2007 as shown in private treatment notes, the remaining private treatment records and the results from a February 2014 VA examinations show no evidence of treatment for right testicle pain or right testicle pathology during the appeal period.    

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet.App. 289, 293   (2013) (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency).

The Board recognizes the Veteran's right testicle is status-post orchiopexy, and that the Veteran has specifically referenced orchitis and epididymitis in his service connection claim.  See Veteran's Application for Compensation dated August 2010.  While a February 2014 VA examination found no evidence of pathology or disability of the right testicle, the Board notes that a VA medical opinion dated November 2015 supports the Veteran's claim as to etiology, noting the Veteran is status-post right testicle orchiopexy.  However, the November 2015 opinion does not provide evidence to support a finding that the Veteran manifested a right testicle disability during the pendency of the claim.

The Board finds that additional development is warranted regarding the nature of any right testicle disability that the Veteran manifests as a result of his service.  In light of the favorable opinion from the November 2015 VA examiner, an addendum opinion is warranted to resolve the medical question as to whether the Veteran manifested orchitis or epididymitis or other residual disability status-post orchiopexy during the appeal period.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, the Veteran has submitted treatment records from Dr. J.K., M.D. and Dr. W.L., M.D.  The AOJ should request any additional treatment records from these sources pertaining to the Veteran's right testicle disability for the period of August 2010 to the present, as well as any outstanding VA records.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ must request copies of any inpatient treatment records from Landstuhl Army Hospital for the Veteran's hospitalization between 1982 and 1984.  If records are not available, the AOJ should associate a formal finding of unavailability with the electronic claims file.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right testicle disability, including Dr. J.K., M.D. and Dr. W.L., M.D.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

Obtain all outstanding VA treatment and evaluation records.

3.  After the above has been accomplished to the extent possible, return the claims file to the examiner who provided the November 2015 VA opinion.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

 a.  State whether the Veteran has had a disability of the right testicle, to include orchitis or epididymitis, or other residual disability status-post orchiopexy at any time since August 2010.

 b.  Opine as to whether it is at least as likely as not (50 percent probability or greater) that any current disability of the right testicle, to include orchitis or epididymitis, or other residual disability status-post orchiopexy arose during service or is otherwise related to service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received since the last Supplemental Statement of the Case.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




